In an action to recover damages for personal injuries, the defendant Metro Affiliates, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated June 14, 2002, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and the third-party defendant Island Transportation Corporation separately appeals, as limited by its brief, from so much of the same order as denied its cross motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiff payable by the appellants.
The defendant Metro Affiliates, Inc., and the third-party defendant Island Transportation Corporation failed to demonstrate their prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the Supreme Court properly denied the separate motions for summary judgment. Smith, J.P., McGinity, Cozier and Mastro, JJ., concur.